Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-11-2005

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2301




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Jones" (2005). 2005 Decisions. Paper 1380.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1380


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 04-2301


                           UNITED STATES OF AMERICA

                                           v.

                                CLARENCE B. JONES,
                            a/k/a FRANKLIN D.R. JONES,

                                   Clarence B. Jones,
                                           Appellant


                      Appeal from the United States District Court
                        for the Western District of Pennsylvania
                            (D.C. Criminal No. 02-cr-00075)
                      District Judge: Honorable Gustave Diamond


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 10, 2005

             Before: NYGAARD, McKEE and RENDELL, Circuit Judges.

                                 (Filed April 11, 2005)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Clarence Jones was tried and convicted by a jury of three counts of mail fraud in

violation of 18 U.S.C. § 1341, by using the mail to defraud and obtain money and
property from the Department of Veterans Affairs, and two counts of making false,

fictitious and fraudulent claims against the Social Security Administration, in violation of

18 U.S.C. § 287. Jones now appeals, contending that the District Court improperly

denied evidence of his past mental illness, bearing on whether he had the requisite intent

necessary for conviction of the offenses charged, thus violating his constitutional right to

mount a defense. He also challenges the sentence imposed upon him.

                          I. Factual and Procedural Background

       As we write only for the parties, we include only such factual and procedural

events as are necessary to our decision.




A. Mail Fraud Involving the Department of Veterans Affairs

       Jones is a Veteran of the United States military. In 1990, Jones sent an application

for compensation to the Department of Veteran Affairs. This request was denied. He

subsequently filed another application with the Department under his name, but with the

service number of Luther Brown, another veteran who had died prior to Jones’s

application. Based on his falsified application, Jones was awarded disability benefits of

$266 per month in 1991. In 1995, Jones sent to the Veterans Administration a declaration

of status of dependents, falsely indicating that Jones was married on February 10, 1995.

He submitted a fraudulent marriage certificate along with the application. In response to

this, the Veterans Administration increased the amount of Jones’s monthly award to $500.



                                              2
       In September 1995, the Veterans Administration received a second declaration of

status of dependants along with two falsified baptismal certificates from Jones. Jones

claimed to have fathered twins. In response, the Veterans Administration increased

Jones’s benefits to $698 per month. In April 1996, Jones again reported to the office that

he had fathered more children – this time, quadruplets. His benefits were again increased.

In March 1997, Jones filed yet a third declaration of status of dependants with the

Veterans Administration, claiming the birth of another set of quadruplets. At this point,

the Veterans Association launched an investigation into Jones’s claims and found

evidence that they were false.




B. Mail Fraud Involving the Social Security Administration

       Jones was also convicted of making false claims under the supplemental security

income program. Clarence Jones applied for and received benefits under the name and

social security number of his brother, Franklin Jones, who was at the time incarcerated.

Franklin Jones had never given his brother permission to use his Social Security number

or date of birth or birth certificate in order to apply for benefits from any federal program

and he was not aware that his brother was doing so.

       Additionally, as a result of Clarences Jones’s false claims regarding his years of

military service, his Social Security payments were higher than they should have been.

He received $5,000 more in Social Security income than he was legally entitled to.



                                              3
       The indictment against Clarence Jones contained five counts. Count One charged

Jones with committing mail fraud in violation of 18 U.S.C. § 1341, by using the mail to

defraud and obtain money and property from the Department of Veterans Affairs. Counts

Two and Three charged Jones with mail fraud in violation of 18 U.S.C. § 1341, by using

the mail to defraud and obtain money from the Social Security Administration. Counts

Four and Five charged Jones with making false, fictitious and fraudulent claims against

the Social Security Administration, in violation of 18 U.S.C. § 287.

       Before trial, the government filed a Motion in Limine to exclude evidence of the

defendant’s mental health, which the District Court granted. The evidence excluded

consisted of Clarence Jones’s military records from 50 years earlier, which indicated that

he was charged with impersonating an officer, discharged as “an Army-Psycho case” and

described him as “schizophrenic” and insane. The defense argued that this evidence was

relevant to Jones’ claim that he did not possess the necessary mens rea to commit the

charged crimes because he actually believed that he was who he had claimed to be. Jones

now appeals the District Court’s exclusion of this evidence. He further appeals the

District Court’s loss calculation in this case and the use of the federal sentencing

guidelines to enhance his sentence.

                                       II. Jurisdiction

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction over this appeal pursuant to 18 U.S.C. §§ 1291 and 3742.



                                              4
                                       II. Discussion

       The District Court excluded the evidence of mental illness, ruling that its

prejudicial value outweighed its probative value under Fed. R. Evid. 403, it was not based

on expert opinion, and was irrelevant. We agree. Because the discharge records were

more than 50 years old, there was no relevance to the current situation. Nothing in the

records contained any information about Jones’s mental state when he perpetrated the

crimes with which he was charged. Furthermore, Jones’s discharge records do not

indicate the credentials of those officials who designated him as “schizophrenic” or “an

Army Psycho Case.” “The defendant’s right to present a defense... includes the right to

the admission of competent, reliable, exculpatory evidence...” United States v. Pohlot,

827 F.2d 889, 900-01 (3d Cir. 1987). In this case, the evidence which Jones wished to

introduce to negate the mens rea element of his alleged crimes did not meet this standard.

Therefore, the District Court was correct to exclude the evidence and did not violate

Jones’s constitutional right to mount a defense in doing so.

       Accordingly, we will affirm the District Court’s judgment of conviction.

Appellant, however, challenges his sentence under United States v. Booker, __ U.S. __,

160 L. Ed. 2d 621, 125 S. Ct. 738 (2005). Having concluded that the sentencing issues

Appellant raises are best determined by the District Court in the first instance, we will

vacate the sentence and remand for resentencing in accordance with Booker.




                                              5